Johnson C. J., delivered the opinion of the court. This is a motion of Edward and Robert Cross for a writ of su-persedeas to a judgment rendered against them and in favor of Terence Farrelly, at the May term of the Hempstead circuit court 1843. The judgment originally rendered between the parties is absolutely null and void according to the repeated decisions of this court. The service had upon Edward Cross under the original summons which issued in the case is wholly insufficient to confer jurisdiction upon the circuit court over the person of the said Cross. The sheriff certifies that he “executed the within writ on the within named Edward Cross by leaving a true copy thereof at his residence in Hempstead county, Arkansas, in the presence of Robert Cross a member of family over the age of sixteen years.” All wilts must be served in one of the modes prescribed by the Statute, and that one adopted must be strictly pursued. The Statute requires the copy to be left with a white member of the family aud the color must be expressly stated. The defendant was under no legal obligation to appear, under the service endorsed upon the writ, and consequently a judgment by default was irregular and void. The record discloses no subsequent act of his which could amount to a waiver of his rights, and consequently every act of the circuit court based upon the judgment by default is necessarily void. Supersedeas awarded.